Mahoney, P. J., and Weiss, J.
concur in the following memorandum by Weiss, J. Weiss, J. (concurring). While we agree with that portion of the majority’s decision which concludes that petitioners do not have standing to bring these proceedings, we respectfully disagree with their interpretation of section 6-108 of the Election Law were we to reach the merits. Research fails to *649disclose previous decisions concerning the recent amendment to this statute which became effective June 21, 1982. Since the majority has adopted the reasoning of the decision at Trial Term, our difference of opinion is with that learned Justice who, while acknowledging the existence of an ambiguity in the statute, has perceived that the Legislature established only two methods of nominating candidates, i.e., by party caucus or primary election. We are unable to conclude that the last sentence of subdivision 1 of section 6-108 of the Election Law has no significant and specific intendment. Concededly, nominations by either caúcus or primary election “as prescribed by the rules of the county committee” (id.) are not only preferable, but are specified methods for such action. However, the words “If the rules of a county committee do not provide for a method of nomination, all such nominations shall be made in accordance with the existing practice in the town” (emphasis added) must be given their plain meaning. We fail to discern any innuendo, double entendre or hidden inferences in these rather simple and uncomplicated words which we interpret to mean that, absent an express selection by a county committee of nomination by either caucus or primary election, nominations shall be made through the existing practice in the town. We abstain from engrafting upon the words of the Legislature, preferring instead to adhere to the long-accepted guideline: “ ‘[i]t remains a basic principle of statutory construction that a court will “not by implication read into a clause of a rule or statute a limitation for which * * * no sound reason [can be found] and which would render the clause futile” ’ ” (Kurcsics v Merchants Mut. Ins. Co., 49 NY2d 451, 458, citing Matter of Industrial Comr. v Five Corners Tavern, 47 NY2d 639, 646-647). Trial Term has construed this sentence to mean that the existing practice can excuse a county committee’s inaction only if that existing practice has been to nominate by either caucus or primary election. This interpretation “would render the clause futile” (Kurcsics v Merchants Mut. Ins. Co., supra), which we respectfully decline to do.